Case 1:21-cv-00268-JAO-KJM Document 33 Filed 07/02/21 Page 1 of 5   PageID #: 1220




  ERIC A. SEITZ
  ATTORNEY AT LAW
  A LAW CORPORATION

  ERIC A. SEITZ              1412
  GINA SZETO-WONG 10515
  JONATHAN M.F. LOO 10874
  KEVIN A. YOLKEN            10987
  820 Mililani Street, Suite 502
  Honolulu, Hawai‘i 96813
  Telephone: (808) 533-7434
  E-Mail:      eseitzatty@yahoo.com
               szetogina@gmail.com
               jloo33138@yahoo.com
               kevinyolken@gmail.com

  Attorneys for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAIʻI

   ANTHONY CHATMAN, FRANCISCO                 CIVIL No. 21-00268 JAO-KJM
   ALVARADO, ZACHARY
   GRANADOS, TYNDALE MOBLEY,                  PLAINTIFFS’ RULE 16
   and JOSEPH DEGUAIR, individually           SCHEDULING CONFERENCE
   and on behalf of all others similarly      STATEMENT; CERTIFICATE
   situated,                                  OF SERVICE

                  Plaintiffs,
         vs.                                  Rule 16 Conference:
                                              Date:    July 12, 2021
   MAX N. OTANI, Director of State of         Time: 9:00 a.m.
   Hawai‘i, Department of Public Safety,      Magistrate Judge: Hon. Kenneth
   in his official capacity,                  J. Mansfield

                   Defendant.                 Judge: Hon. Jill A. Otake
                                              (Trial: None)

     PLAINTIFFS’ RULE 16 SCHEDULING CONFERENCE STATEMENT
Case 1:21-cv-00268-JAO-KJM Document 33 Filed 07/02/21 Page 2 of 5            PageID #: 1221




               Plaintiffs ANTHONY CHATMAN, FRANCISCO ALVARADO,

  ZACHARY GRANADOS, TYNDALE MOBLEY, and JOSEPH DEGUAIR,

  (hereinafter “Plaintiffs”), by and through their undersigned attorneys, hereby

  submit the following Scheduling Conference Statement pursuant to Rule 16 of the

  Federal Rules of Civil Procedure and Rule 16.2 of the Local Rules of Practice of

  the United States District Court for the District of Hawaiʻi (“LR”).

  I.    STATEMENT OF THE CASE

               Plaintiffs bring this class action lawsuit seeking declaratory and

  injunctive relief on behalf of all pre-trial and post-conviction inmates housed in State

  of Hawaiʻi, Department of Public Safety (“DPS”) facilities. Plaintiffs allege that

  Defendant has demonstrably failed to mitigate the risks of contracting COVID-19 in

  its facilities, thereby unreasonably placing inmates in its custody at risk of serious

  illness and death associated with COVID-19. Despite numerous devastating and

  uncontrolled outbreaks prior to the instant litigation, Defendant has failed to

  implement and enforce even basic policies and practices recommended by the

  Centers for Disease Control and Prevention to limit the spread of COVID-19 within

  correctional institutions.

               The conditions of confinement as alleged violate the Plaintiffs’ rights

  protected by the Eighth and Fourteenth Amendments to the United States

  Constitution.   Plaintiffs seek declaratory and injunctive relief and request the
                                             2
Case 1:21-cv-00268-JAO-KJM Document 33 Filed 07/02/21 Page 3 of 5            PageID #: 1222




  appointment of a special master to make findings and recommendations to the Court

  as appropriate.

  II.    STATEMENT OF JURISDICTION

                This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and

  1343(a)(3).

  III.   JURY DEMAND

                No jury demand has been made in this case.

  IV.    DISCOVERY DISCLOSURES

                The parties have not yet made initial disclosures. Plaintiffs will provide

  initial disclosures as required by the rules, or as agreed upon between the parties.

  V.     DISCOVERY PROGRESS AND MOTIONS PENDING

                No discovery has taken place at this time. On June 8, 2021, Plaintiffs

  filed a Motion for Preliminary Injunction and Temporary Restraining Order [ECF

  No. 6], and on June 22, 2021, Plaintiffs filed a Motion for Provisional Class

  Certification [ECF No. 20]. A video teleconference hearing for both motions will

  be conducted on July 8, 2021 at 11:00 a.m.

  VI.    SPECIAL PROCEDURES

                Pursuant to 18 U.S.C. § 3626 and/or Rule 53 of the Federal Rules of

  Civil Procedure, Plaintiffs request the appointment of a special master.




                                             3
Case 1:21-cv-00268-JAO-KJM Document 33 Filed 07/02/21 Page 4 of 5   PageID #: 1223




  VII. RELATED CASES

              None.

  VIII. ADDITIONAL MATTERS

              None.

              DATED:      Honolulu, Hawaiʻi, July 2, 2021.



                                       /s/ Kevin A. Yolken
                                      ERIC A. SEITZ
                                      GINA SZETO-WONG
                                      JONATHAN M.F. LOO
                                      KEVIN A. YOLKEN

                                      Attorneys for Plaintiffs




                                         4
Case 1:21-cv-00268-JAO-KJM Document 33 Filed 07/02/21 Page 5 of 5        PageID #: 1224




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that one copy of the within was duly served on July

  2, 2021, via CM/ECF to the following at the e-mail addresses listed below:

                           SKYLER G. CRUZ, ESQ.
                           KENDALL J. MOSER, ESQ.
                           Deputy Attorneys General
                           Department of the Attorney General, State of Hawaii
                           425 Queen St.
                           Honolulu, Hawaiʻi, 96813

                           Skyler.g.Cruz@hawaii.gov
                           Kendall.J.Moser@hawaii.gov

              DATED:       Honolulu, Hawaiʻi, July 2, 2021.


                                              /s/ Kevin A. Yolken
                                              ERIC A. SEITZ
                                              GINA SZETO-WONG
                                              JONATHAN M.F. LOO
                                              KEVIN A. YOLKEN

                                              Attorneys for Plaintiffs
